Case: 18-11071      Document: 00515318797         Page: 1    Date Filed: 02/21/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-11071                         February 21, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JULIO CESAR ARELLANO-GALEANA, also known as Julio Arrellano-
Galeana,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-20-1


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Julio Cesar Arellano-Galeana appeals his guilty-plea conviction and
sentence for possession with intent to distribute methamphetamine, in
violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). He contends for the first time on
appeal that the district court failed to admonish him regarding the applicable
sentencing range, as required by FED. R. CRIM. P. 11(b)(1), thus rendering his



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11071        Document: 00515318797   Page: 2   Date Filed: 02/21/2020


                                   No. 18-11071

guilty plea unknowing and involuntary. Because Arellano-Galeana failed to
raise this Rule 11 challenge in the district court, we apply a plain-error
standard of review. See United States v. Brown, 328 F.3d 787, 789 (5th Cir.
2003).   There is no mandatory minimum penalty applicable to Arellano-
Galeana’s offense of conviction, and the record shows that Arellano-Galeana
understood the maximum possible penalty of 20 years in prison.                 See
§ 841(a)(1), (b)(1)(C).     Further, Arellano-Galeana fails to show that any
purported error affected his substantial rights. See Brown, 328 F.3d at 789.
      Accordingly, the judgment of the district court is AFFIRMED.




                                         2